MEMORANDUM **
Mario Marin-Palafox appeals from the 70-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm the sentence and remand to correct the judgment.
We reject Marin-Palafox’s contention that disparity between his non-fast-track sentence and the fast-track sentences imposed on other defendants in the Southern District of California rendered his sentence unreasonable. See United States v. Marcial-Santiago, 447 F.3d 715, 718-19 (9th Cir.2006) (concluding that the disparity between fast-track sentences and non-fast-track sentences is not unwarranted). We conclude that Marin-Palafox’s sentence was not unreasonable. See United States v. Plouffe, 445 F.3d 1126, 1131-32 (9th Cir.), cert. denied, 547 U.S. 1158, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062 (9th Cir.2000), we remand the case to the district court with instructions that it delete from *117the judgment the incorrect reference to § 1826(b). See United States v. Herrera-Bianco, 282 F.3d 715, 719 (9th Cir.2000) (remanding sua sponte to delete the reference to § 1326(b)).
AFFIRMED; REMANDED with instructions to correct the judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.